    Case 2:19-cv-00142-JTN-MV ECF No. 17 filed 04/14/20 PageID.230 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


    ANDRE K. DAVIS,

          Petitioner,
                                                                     Case No. 2:19-cv-142
    v.
                                                                     HON. JANET T. NEFF
    CONNIE HORTON,

          Respondent.
    ____________________________/


                                    OPINION AND ORDER

         This is a habeas corpus petition under 28 U.S.C. § 2254.1 The matter was referred to the

Magistrate Judge, who issued a Report and Recommendation on August 5, 2019, recommending

that this Court deny the petition as barred by the one-year statute of limitations. Following the

close of the objection period without timely objections, the Court adopted the Report and

Recommendation and issued Judgment in favor of Respondent on August 29, 2019. Petitioner’s

objections were subsequently received on September 3, 2019. Petitioner also filed three additional

motions: (1) a motion under Rule 35, (2) a motion for filing instanter, and (3) a motion to alter or

amend judgment. This matter is presently before the Court to determine the timeliness of

Petitioner’s objections and to address Petitioner’s additional motions. The Court issues this

opinion and order resolving all pending objections and motions, and will also issue a Judgment in


1
  Petitioner filed his habeas petition on a standard form for a petition under 28 U.S.C. § 2241;
however, the Report and Recommendation addresses this as a petition under 28 U.S.C. § 2254.
State prisoners seeking post-conviction relief from a federal court are subject to the requirements
that apply to § 2254 applications, regardless of whether they label their petition as one under
§ 2254 or § 2241. See 28 U.S.C. § 2254(a); Rittenberry v. Morgan, 468 F.3d 331, 337 (6th Cir.
2006); Greene v. Tenn. Dep’t of Corr., 265 F.3d 369, 371 (6th Cir. 2001).
  Case 2:19-cv-00142-JTN-MV ECF No. 17 filed 04/14/20 PageID.231 Page 2 of 5



this § 2254 proceeding. See Gillis v. United States, 729 F.3d 641, 643 (6th Cir. 2013) (requiring

a separate judgment in habeas proceedings).

        The Court first addresses the issue of timeliness. Petitioner’s Objections were signed

August 23, 2019, which was the final day of the objection period (ECF No. 5 at PageID.145).

However, Petitioner’s Objections were not received by the Court until September 3, 2019.

Petitioner contends that he attempted to timely deliver his objections to the Prison Counselor on

August 23, 2019, but the prison authorities refused to accept the legal mail (ECF No. 11 at

PageID.197-199). Petitioner provides a sworn declaration from another prisoner in support of his

contention (ECF No. 11-1 at PageID.203). Petitioner’s documents are deemed filed at the moment

of delivery to prison authorities for forwarding to the district court. See Houston v. Lack, 487 U.S.

266, 274-76 (1988). Giving Petitioner the benefit of the doubt that he attempted timely filing of

his objections with prison authorities, this Court will vacate the Order and Judgment (ECF Nos. 3

and 4) and will consider the merits of Petitioner’s objections to the Report and Recommendation.

                                     Petitioner’s Objections

        In accordance with 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b)(3), the Court has

performed de novo consideration of those portions of the Report and Recommendation to which

objections have been made. The Court denies the objections.

        Petitioner objects to the Magistrate Judge’s conclusion that state law errors are not

cognizable in federal habeas corpus actions and argues that the Magistrate Judge erred by finding

that Petitioner’s July 2014 state court Motion for Relief was not “properly filed” (ECF No. 5 at

PageID.140-143). Petitioner misunderstands the law. The Magistrate Judge properly concluded

that this Court may not consider issues of state procedural law under the purview of a habeas

petition:



                                                 2
  Case 2:19-cv-00142-JTN-MV ECF No. 17 filed 04/14/20 PageID.232 Page 3 of 5



        Petitioner makes a number of arguments as to why the state court’s actions were
        improper, but this Court is not in a position to second guess the state court’s application
        of its own filing rules and procedures. See Vroman v. Brigano, 346 F.3d 598, 604 (6th
        Cir. 2003) (“This court . . . does not function as an additional state appellate court
        reviewing state-court decisions on state law or procedure.”); Israfil v. Russell, 276 F.3d
        768, 771 (6th Cir. 2001) (“[F]ederal courts . . . defer to a state court’s judgment on
        issues of state law and, more particularly, on issues of state procedural law.”).

(ECF No. 2 at PageID.129-130). This Court must defer to the state court’s judgment on the issue

of a proper state court filing; therefore, this objection is denied.

                                  Motion for Order Under Rule 35

        Along with Petitioner’s objections, Petitioner filed a Motion for Order under Rule 35 (ECF

No. 6). Petitioner seeks a medical examination to support that he suffered from cognitive

impairments due to brain cancer/treatment, which would explain time lapses in pursuing post-

conviction appellate relief (id. at PageID.154). Petitioner asserts such evidence would aid in

establishing his entitlement to equitable tolling (id. at 155). However, even if an examination

would establish Petitioner’s brain cancer created an extraordinary circumstance, Petitioner fails to

show that he otherwise qualifies for equitable tolling given the nature of his claims and the

extraordinary delays in bringing his claims to this Court (see ECF No. 2 at PageID.130-131). “If

anything, his many unsuccessful attempts at obtaining relief in state court from 2014 to 2018

indicate that nothing stood in his way of seeking relief in this Court” (ECF No. 2 at PageID.133).

Plaintiff’s motion for a medical examination or interpretation of medical issues is denied.

                   Motion for Filing Instanter and Motion to Alter Judgment

        Petitioner filed motions to have his objections “filed Instanter” and have the Judgment set

aside based on the timely submission of Petitioner’s objections (ECF No. 7 at PageID.164; ECF

No. 9 at PageID.183). This Court has decided to vacate the judgment and consider Petitioner’s

objections on the merits based on their timeliness; therefore, Petitioner’s Motion for Order Filing

Instanter (ECF No. 7) and Motion to Alter Judgment (ECF No. 9) are denied as moot.

                                                    3
  Case 2:19-cv-00142-JTN-MV ECF No. 17 filed 04/14/20 PageID.233 Page 4 of 5



                                    Certificate of Appealability

       Having determined Petitioner’s objections lack merit, the Court must further determine

pursuant to 28 U.S.C. § 2253(c) whether to grant a certificate of appealability as to the issues

raised. See RULES GOVERNING § 2254 CASES, Rule 11 (requiring the district court to “issue or

deny a certificate of appealability when it enters a final order”). The Court must review the issues

individually. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-67 (6th

Cir. 2001).

       “When the district court denies a habeas petition on procedural grounds without reaching

the prisoner’s underlying constitutional claim, a COA should issue when the prisoner shows, at

least, that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Slack, 529 U.S. at 484. Upon review, in accordance

with the Magistrate Judge’s recommendation, this Court finds that reasonable jurists could not find

it debatable whether Petitioner’s application was timely. A certificate of appealability will

therefore be denied.

       Accordingly:

       IT IS HEREBY ORDERED that the Order Approving and Adopting the Report and

Recommendation (ECF No. 3) and the Judgment (ECF No. 4) are VACATED in order to consider

the merits of Petitioner’s Objections to the Report and Recommendation.

       IT IS FURTHER ORDERED that the Objections (ECF No. 5) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 2) is APPROVED and ADOPTED

as the Opinion of the Court.




                                                   4
 Case 2:19-cv-00142-JTN-MV ECF No. 17 filed 04/14/20 PageID.234 Page 5 of 5



       IT IS FURTHER ORDERED that the petition for habeas corpus relief (ECF No. 1) is

DENIED for the reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that Petitioner’s Motion Under Rule 35 (ECF No. 6) is

DENIED.

       IT IS FURTHER ORDERED that Petitioner’s Motion to File Instanter (ECF No. 7) is

DENIED as moot.

       IT IS FURTHER ORDERED that Petitioner’s Motion to Alter or Amend Judgment (ECF

No. 9) is DENIED as moot.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issue asserted.




Dated: April 14, 2020                                   /s/ Janet T. Neff
                                                       JANET T. NEFF
                                                       United States District Judge




                                                 5
